Citation Nr: 1829116	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right sciatic nerve neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left knee arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1958 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011 and January 2014 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, the matters were remanded for additional development of the record and to ensure due process.  In January 2018, a videoconference hearing was held before the undersigned; a transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for right sciatic nerve neuropathy is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.  


FINDINGS OF FACT

1.  It is reasonably shown by competent evidence that the Veteran's low back disability was caused by his service-connected hip disability.  

2.  The Veteran's left knee arthritis is manifested by full extension and flexion to at least 80 degrees; subluxation and/or instability are not shown


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.310 (2017).

2.  A rating in excess of 10 percent for left knee arthritis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260, 5261 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a January 2011 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Regarding the claim of service connection for a low back disability, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA in the matter, any duty to assist omission is harmless.  

The Veteran's VA medical records have been secured.  He was afforded VA examinations to assess the severity of his left knee disability.  At the January 2018 hearing before the Board the Veteran testified that he had not been examined by VA to assess his left knee disability for three years; based on that sworn testimony the Veteran was advised that a new examination would be ordered.  However, the Board's subsequent close review of the found that VA examinations to assess the knee disability were conducted in May 2016 and in October 2017.  These examinations were complete, and in light of the Veteran's further testimony that he is not receiving any treatment for the left knee (suggesting there has not been any increase in the interim since October 2017), the Board finds that another examination is not necessary, and that VA's duty to assist in this matter is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2018 hearing, the undersigned identified the issues, and advised the Veteran of what is needed to substantiate the claims.  A hearing deficiency is not alleged.

The Board also finds that there has been substantial compliance with the October 2015 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On December 2010 VA joints examination, the Veteran reported left knee pain and stiffness.  Examination found that range of motion was from 0 to 80 degrees, with pain.  There was objective evidence of pain following repetitive motion, but no additional functional limitation.  Crepitation, and bony joint enlargement were noted, but there were no clicks of snaps, grinding, instability, or patellar or meniscal abnormality.  The diagnosis was left knee arthritis.  The examiner indicated that the left knee disability would limit the Veteran to sedentary employment.

On May 2, 2012, M.J.C., M.D. stated that the Veteran had left knee pain with weight bearing and at rest.  Active range of motion was from 10 to 100 degrees.  There was mild effusion.  The physician stated that the Veteran needed a left knee arthroplasty.

Private medical records show that in April 2013, the Veteran related that while bending three weeks prior, he had a sudden onset of severe back and right leg pain.  Magnetic resonance imaging (MRI) showed severe lumbar spondylosis.  In June 2013 he was admitted to a private hospital, and underwent low back surgery. 

On September 2013 VA back examination, the diagnosis was lumbar spine degenerative joint disease with right radiculopathy.  The examiner opined that it was less likely than not that the Veteran's low back strain was proximately due to or the result of his service-connected bilateral hip disorders.  He explained that there was no medical evidence that the Veteran's hip condition would be the cause of his low back disability.  He noted that the low back did not become a medical problem until the previous year and was consistent with the Veteran's age.  He further noted that if the hip condition had caused the low back disability, one would have expected it to have occurred many years earlier.  

In a February 2014 statement the Veteran's provider, Dr. M.J.C., indicated that in October 2006, he had performed a right total hip arthroplasty on the Veteran for osteoarthritis of the hip in the setting of a contralateral left hip arthrodesis.  He opined that the Veteran's low back issues were more likely than not the result of changes in his gait and normal lower extremity alignment due to his left hip arthrodesis.  He reiterated such opinion in a May 2015 statement.  

On May 2016 VA knee examination, the Veteran reported intermittent pain and swelling.  He denied flare-ups.  Examination found that left knee range of motion was from 0 to 90 degrees with pain.  He was able to perform repetitive use testing with no additional functional loss of limitation of motion.  There was pain with weight bearing.  There was evidence of localized tenderness or pain on palpation, and objective evidence of crepitus.  Muscle strength testing was 5/5.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability.  It was noted that there was intermittent left knee swelling.  Tests for joint stability were normal.  The diagnosis was left knee degenerative joint disease.

On October 2017 VA knee examination, the Veteran reported intermittent pain, persistent swelling and crepitus.  It was noted that he had an altered gait and used a cane on a regular basis.  Examination of the left knee found that range of motion was from 0 to 100 degrees with pain.  He was able to perform repetitive use testing with no additional functional loss of change in the range of motion.  There was evidence of pain on weight bearing and objective evidence of localized tenderness or pain on palpation.  Crepitus was noted.  Muscle strength testing was 5/5.  There was no reduction in left knee muscle strength, and no muscle atrophy.  Joint stability testing was normal.  The diagnosis was left knee degenerative joint disease.  

The Veteran has submitted reports of various studies concerning the effects of a hip fusion on adjacent joints.  In one, 25 of 33 patients reported repeated episodes of low back pain, starting an average 24 years after the hip fusion.

In April 2018 the Veteran was seen by B.J.S., M.D., and stated that he had had low back pain since at least 2013, and possibly dating to 2003.  Dr. B.J.S. opined that based on the Veteran's history and examination, he found it more reasonable than not to conclude that the Veteran's abnormal gait was due to the left hip arthrodesis, and that is likely had downstream biomechanical effects on the lumbar spine.  He noted that hip-spine syndrome was well known, and related the Veteran's spine pathology to his hip pathology.  Dr. B.J.S. noted that the Veteran had brought along literature, and that the studies reported found an increased incidence of low back issues in patients with a hip arthrodesis.  

The Veteran's service connected disabilities include ankylosis of the left hip rated 60 percent and post total hip replacement right hip disability rated 30 percent.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's theory of entitlement is primarily one of secondary service connection, i.e., that his low back disability was caused or aggravated by a service-connected disability.  He claims that his low back disorder is due to a gait impairment resulting from his bilateral hip disabilities.  

There are conflicting medical opinions in the record regarding the expressed theory of entitlement.  A VA examiner opined that there was no medical evidence that the Veteran's hip condition caused the low back disability.  He explained that the Veteran's low back problems were of recent onset, and would have been manifested many years earlier if hip disability had caused the low back disability.  He concluded, in essence, that the Veteran's low back pathology was due to age related degenerative changes.

The Veteran has provided opinions from two private physicians and reports of medical studies in support of his theory that his back disability is secondary to his service connected hip disabilities.   

Whether or not the Veteran's low back disability was caused or aggravated by his service-connected hip disability is a medical question beyond the scope of common knowledge and incapable of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The VA examiner's opinion that the Veteran's low back disability is due to age-related degenerative changes is conclusory, and therefore lacking in probative value.  The specific rationale provided (without citation to supporting medical texts) that if the back pathology was secondary to hip disability it would have become manifest much earlier is directly addressed (called to question) by reports of studies submitted by the Veteran suggesting that changes in the spine secondary to alterations in gait associated with hip arthrodesis may appear even decades following the hip disability. 

The Board finds that the private medical opinions the Veteran has submitted in support of his claim (by providers who are familiar with the Veteran's musculoskeletal medical history and cite to medical principles), coupled with the textual evidence submitted by the Veteran, merit, greater probative value than the opinion provided by the September 2013 VA examiner.  Resolving remaining reasonable doubt in the Veteran's favor, as required the Board finds the more probative evidence supports the Veteran's claim, and that service connection for his low back disability as secondary to his service-connected hip disabilities is warranted.  

	Increased rating 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Code 5260, a 30 percent rating is to be assigned when flexion of a knee is limited to 15 degrees; a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Code 5261, a 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; and a 10 percent rating when extension is limited at 10 degrees.  38 C.F.R. § 4.71a.

Under Code 5257 a 30 percent rating is to be assigned for other knee disability manifested by recurrent subluxation or instability when severe; a 20 percent rating when moderate; and 10 percent when slight.  38 C.F.R. § 4.71a.

Separate ratings may also be assigned for compensable limitations of flexion and extension, each, as well as for subluxation or instability.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-2004.  

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded VA examinations to assess his knee disabilities on three occasions during the course of this appeal.  To warrant the next higher (20 percent) rating for knee disability, the evidence must show flexion limited to 30 degrees or extension limited at 15 degrees (or flexion limited to 45 degrees and extension limited at 10).  The December 2010, May 2016 and October 2017 examinations each found full extension (to 0 degrees) and flexion limited to no less than 80 degrees.  A May 2012 report from Dr. M.J.C. does show that extension was limited at 10 degrees (warranting a 10 percent, but not higher, rating); Dr. M.J.C. did not also then report compensable limitation of flexion or instability.  In fact, no examination found a compensable degree limitation of flexion.  Such findings do not support a rating in excess of 10 percent for the left knee based on limitation of motion.  Furthermore, subluxation or instability of the left knee is not shown.  Although the Veteran has stated that his legs give out, tests for instability on examinations have routinely been normal.  

Regarding functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (see DeLuca v. Brown, 8, Vet. App. 202 (1995), no VA examination has found additional limitation of motion following repetitive motion.  Any pain the Veteran has is not shown to have caused restriction warranting a further increase in the rating, and is therefore contemplated by the rating already assigned for the left knee.


ORDER

Service connection for a low back disability is granted.

A rating in excess of 10 percent for left knee arthritis is denied.


REMAND

The Veteran seeks service connection for right sciatic nerve neuropathy.  Private medical records note that in April 2013, the Veteran reported back and right leg pain after bending.  An April 2013 electromyogram of the lower extremities found mild sensory polyneuropathy and possibly radiculopathy of the right L4 and L5-S1 nerve roots.  The assessment was that the Veteran had disc herniation.  As this decision has granted service connection for a low back disability, additional development to confirm right sciatic nerve impairment and establish its etiology is necessary.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for a neurological examination of the Veteran to confirm whether or not he has right sciatic nerve impairment, and if so ascertain its likely etiology.  On review of the record and examination of the Veteran the examiner should:

(a) Indicate whether or not the Veteran has right sciatic nerve impairment.
(b) If right sciatic nerve impairment is diagnosed, identify its likely etiology, specifically, whether it is at least as likely as not (a 50 percent or higher probability) that it is related to his [now service-connected] low back disability and/or his bilateral hip disabilities.  

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate the claim of service connection for a right sciatic nerve disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


